OFFICE   OF THE   ATTORNEY    GENERAL    OF       TEXAS

                            AUSTIN




tIonorab1.Xannr J. ndirino
county tittorney,&Cullooh County
iIraQ, Trxnr

ihr   sir:




                                          , raquratini           the o?lalon




       on Co~x4l6oion8, not to exceed SO00 per annua.
       kl~8 the Court any sutharlty to lnorrsae thl8
       oom~ni3rtion~~w
       Ye      iilfora8d
            ,,r.         bl the iitat@ tOnptn>ll@r'r     iiO~art~3nt
that the county otiieioh Of YaCtilOah mplptl wera Mmprnrated
M 8 SOB be818 tOr tb     t8ar 1948.    lor the p~rpo888 of tbi8
Opinion, UB 088W60 the 8d4 OOUtdl OffceiOk          Will b0 aO%tmBmd
OIL 0 fe8 beBiB iOT the 1-r    1044.
          The k&iBlOtIUO  pn8OrlbOd   th8 UXiMla     ~WBnt560    Of
ooirni8eion8 (AFti81r 5941, 304s. litite&,by     Mtiole     5943, Ver-
!lOLoo’B SBUOtutBd Civil %EtUt@B.)  t0 Which th8 BOUIltJ trBrBU%?
-oe)r b0 lBtitiOdl and inpO8d th+SdUt/ OIIth8 O(UVJi18i008fB'
OoWt Of fixin th0 OO~~B8~tiOfh       With hluoh lioitatloa.




                   ww * *The qttlrd rUla 05 law i8 that
        wh8n ool~mie8ioa8:*nnot           flxod     by   orb.? of th.
        ~iaml88;0n~1T8'        OOU$ thr   OOUlit~
                                                tFBrBWB?   i8
        lnt&tlob to r.celve        thr marti    i8M   in the
        ltiLtUtBB. b88tWp         COUEtt I.  %W,     70 TOXIAB
        544, s s. 1. wn; kantgomery county 1. T*ll*y,
       (TBX. CiV. A$p.) 169 J. “k. 1141. But, a8 rirtiy
        oonoludod   Ln the 0088 of ihBtl%p     County V. &MB&,
        lupr8,the law pro8cribo8       no tire  when th# oourt
        lhall f&X the OOAIp~~.r~tiO~ t0 th8 BOUlltJ. traJ8Ul%3?
        for tBOeil1Ue and dieburBin(l     the ~UbliO mOn~J8;
        nor lc there rnr lahibltion      to the eha!qiaa  of
        the fete oi perorntaee    after it ha8 been 01108
        fixed.   Tha 113itat10n howtat, UfBOB       t!m wmmrity
        to ChaU(J8 8B UiBtint    Order iiXi&$    the prrOBota@
        Of ~~IiBBtiOn,      i8 thut it   18 BOt 8%lOU84 to
        nduoe   the 008&WlBBtiOU W3lmd for pf18t 88WfOeB.
        zont&oimr~ County T. TuUey,               (20x. Clr. ~pp.)
        169 3. s. Al41.'

         ii8 quote mm the OQBd of TfllllaluY. Cser County, 147 5.
 il. (2d) 088, ~8 fO1iOWB:


                       It lo 8rttl.d law that th8 OOrplrriB-
                   " - *   l
        BiOlurB' Oourt U      BOt @hang@ thr ltBtUtOr$ plm
        Of OO&~QBatiD@, th8    tW;~bWOT    frog & f88 t0 c de-
        tildti Ba1aiSr baei8.     h&t it  i8 irPlnrrtWiti Wh8the)r
        the 8ouTt order daomlnutod       th0 BO~~BBatiOll   a, l
        ldet    O? a Ou??UdBeiOB, th8 ~01 OhUTaOtU Or tb0
        BUaL8 payable &Oo*r=B.      rho aontrolllngllez8nt
            in detanninlng         whathrr the e.munt to bo r8-
            Ooired 18 Up00 8 OOMiBBiOQ              Or 0la lUr baei8
            18 whrthe?        that amount, by wbaterW 0a~ it Mf
            k adled,          18 lbeolute     nad fiXBd,    n@~-dl888   oi
            w&t    th8    hrrtul    00moi8810U8     ~89 b8,   Or 18 and8
            eontiagont        upen *amin&       thet aaount 88 OOi#iB-
            liOO.”     (880 U Tu.         Jut.,   000 Seotlon     TO)




    it   18 tho opinion    OS thlr depart~mnt    that the oorpenrution       of
    the   County Treaeuror    ot YoCullooh    CouMJ oannot eroasd $8,000
                   Stated anothu     *al, the C03zn~8rion~rr*      Court  oi
    ZES’Countr           he   no autbrlty     to lnoroaro     tho oomprnrotlon
    Of th8    COUBtf     ti938W8T       t0 WOBBd      &?,mo      EWSS~~.         The     coa-
    1iBBiOBUB          GObUt    WUBt flX      th0 OOrp?OnBatiOII    Of th8     County
    T%eaeur     within       the liudtetion       oontainrd In Art1010          3943,     Yer-
:   f&OIL’8 mnotrted         Civil  3tatUte8.

                                                               Yours    very     truly




                                                                                 ..BBiBtaIlt